Title: To George Washington from Samuel Powel, 25 April 1785
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia 25 April 1785

Tho’ I am apprehensive that you may be fatigued with Letters of Recommendation, yet I cannot suffer the Bearer hereof, Dr Moyes, to leave this City on his intended Tour to the southern States, without requesting Permission to introduce him to your Notice. To General Greene I am indebted for an Introduction to this Gentleman, & hold myself his Debtor for remembering me on the Drs Subject, from whose interesting Conversation I have derived both Amusement & Instruction. His Lectures, on the Philosophy of chemistry & natural History, in this City, have been much frequented & greatly approved; & he is, I believe, universally esteemed to be both a rational & agreeable Companion, by those who have had the Opportunities of knowing him best.
Mrs Powel begs Leave to join her best Wishes, for Mrs Washington & yourself, to those of Dear Sir Your most obedt humble Servt

Samuel Powel

